Title: 29th.
From: Adams, John Quincy
To: 


       Club at Thompson’s this evening. Putnam inform’d us, he must leave us at a quarter before nine. I told him he must make no appointments for Thursday evenings. It was no appointment he said; but he was under an indispensible obligation to write a letter this evening: accordingly he left us. At nine we likewise came away. I took a walk with Stacey in high street, with the expectation of meeting Putnam; nor were we disappointed. He was walking home with the young Ladies, that he is generally most attentive to.
       After we had ascertained the matter sufficiently, we continued a walk, and, I came home at about ten. I found a bundle, for me which Mr. Carter brought from Boston, but there was no Letter with it.
      